Title: To George Washington from James McHenry, 13 August 1798
From: McHenry, James
To: Washington, George



Dear Sir
Philad. 13 Augt 1798

I am happy to inform you that I was able to attend in the office to-day. To-morrow I set out with my family to Trenton where we propose to remain ’till we can return with safety to the City.
Mr Hodgdon has orders to send you press paper, writing paper, and press ink powder. I have also sent to Mr Law, the tin box received at New York from the East Indies, and directed to you. The colours ordered for Miss Custis is in great forwardness. I visited them to day. The devices for the colours directed for Mrs Washington has not yet been furnished the painter. I have thought of a medallion of the President borne towards the stars by our Eagle with some characteristic emblems, but I have determined upon nothing. I am very sincer[e]ly and affectionately yours

James McHenry

